Judgment, Supreme Court, Bronx County (David Stadtmauer, J, at plea; John B Collins, J., at sentence), rendered September 4, 2003, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
Since defendant did not contest the allegation that he had violated his plea agreement, nor offer any excuse therefor, and did not request a hearing, the court was not obligated to conduct any further inquiry, and it properly imposed the enhanced sentence provided for in the agreement (see People v Valencia, 3 NY3d 714 [2004]). Concur—Tom, J.P., Marlow, Williams, Sweeny and Malone, JJ.